Citation Nr: 0939270	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-25 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  The 
appeal arose from a March 2007 rating decision issued by the 
Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the Veteran if further action is required.


REMAND

In the present case, the Veteran underwent a VA audiological 
examination in conjunction with his original claim for 
service connection for bilateral hearing loss in December 
2006.  Subsequently, he submitted a May 2007 private 
audiological report that appears to indicate an increase in 
his decibel loss at multiple frequencies.  He also claimed at 
the time of this evaluation that "his hearing loss is 
getting worse."  Given that this evidence suggests an 
increase in the severity of the disability at issue, it is 
essential that the Veteran be afforded a more contemporaneous 
VA audiological examination to ascertain the current degree 
of hearing loss and the clinical significance of the May 2007 
report.  See VAOPGCPREC 11-95 (April 7, 1995).

Additionally, this case is subject to the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that 
decision, the Court noted that, unlike the rating schedule 
for hearing loss, the extra-schedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extra-schedular rating was warranted.  The 
Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Id. at 455.  In the present case, the December 2006 
VA examination primarily addressed the Veteran's current 
audiological findings and the etiology of his disability, and 
the examination report is largely devoid of any discussion of 
current "functional effects" of hearing loss.  Those 
effects will need to be addressed in the context of a new VA 
examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
audiological examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected bilateral hearing loss 
disability.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  The examiner is 
particularly requested to review the May 
2007 private audiological report.

All tests and studies deemed necessary by 
the examiner should be performed, 
including pure tone threshold and 
Maryland CNC speech recognition testing.  
In discussing the relevant clinical 
findings, the examiner should address the 
clinical significance of the May 2007 
private audiological findings.  The 
examiner should also discuss whether the 
Veteran's bilateral hearing loss has 
resulted in specific functional effects 
on his social and occupational 
capabilities.  Any such effects should be 
described in detail.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  In readjudicating this 
claim, the RO should consider whether the 
findings from the requested VA 
audiological examination warrant referral 
of this case for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
If the determination remains less than 
fully favorable to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

